SUMMARY ORDER
Petitioner Spiro Zoi petitions for review of an August 17, 2005 decision of the BIA affirming the decision of Immigration Judge (“IJ”) Noel Anne Ferris, which denied his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the facts and procedural history of the case.
When the BIA issues an opinion that fully adopts the IJ’s decision, this Court reviews the IJ’s decision. See, e.g., Chun Gao v. Gonzales, 424 F.3d 122, 124 (2d Cir.2005). This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard. 8 U.S.C. § 1252(b)(4)(B).
In the present case, substantial evidence supports the IJ’s adverse credibility determination. Given the inconsistent testimony, evidentiary discrepancies, and lack of corroborative evidence, the IJ reasonably concluded that Zoi was not persecuted nor had a well-founded fear of persecution. Because the IJ’s adverse credibility finding was supported by substantial evidence, the IJ also reasonably denied Zoi’s withholding of removal claim.
Even if the Court were to determine that Zoi’s due process claims were properly before it, despite his failure to exhaust the factual predicate for the claims with the BIA, a review of the record provides no support for Zoi’s assertion that he was denied a fundamentally fair proceeding. Issues not argued in briefs are considered waived and will not normally be addressed on appeal. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n. 7 (2d Cir.2005). Because Zoi failed to raise his claim before this Court, he has waived any challenge to his CAT denial.
Accordingly, the petition for review is DENIED.